PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rao et al.
Application No. 16/289,657
Filed: 1 Mar 2019
For: Distributed acoustic sensing system based on space-division multiplexing with multi-core fiber
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed February 23, 2021, to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for the benefit of priority to foreign a foreign application. This is also a decision on the petition to expedite under 37 CFR 1.182, filed February 23, 2021.

The petition to expedite under 37 CFR 1.182 is GRANTED.
 
The petition under 37 CFR 1.55(e) is DISMISSED.

In accordance with 37 CFR 1.33(b), “[a]mendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1) A patent practitioner of record; (2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or (3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.”

The instant petition is not signed in accordance with 37 CFR 1.33(b)(3) as the petition is signed by only one of two inventors. As the petition is not properly signed, a decision on the merits of the petitions is not forthcoming.

Any future communications concerning the instant application must be properly signed by all applicants.

Petitioner is advised as a courtesy that a petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
(3)	The petition fee as set forth in § 1.17(m); and
(4)	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Petitioner is further advised as a courtesy that an updated application data sheet is required to comply with 37 CFR 1.76(c)(2) with respect to underlining and strike-throughs for additions and deletions.

Please note that an additional petition fee is not required upon request for reconsideration of the petition under 37 CF R 1.55(e) and should include an updated application data sheet in compliance with 37 CFR 1.76(c)(2).

Inquiries concerning this matter may be directed to the undersigned at 571-272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions